Case 6:20-cv-00612-JCB-JDL Document 6 Filed 03/04/21 Page 1 of 2 PageID #: 21




                                  No. 6:20-cv-00612

                              Michael Jeffrey Spencer,
                                     Petitioner,
                                         v.
                              Sheriff, Smith County,
                                    Respondent.


                                      ORDER

              On November 20, 2020, petitioner Michael Jeffrey Spencer,
           proceeding pro se, filed the above-styled petition for a writ of
           habeas corpus. Doc. 1. The case was referred to United States
           Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636(b).
           Doc. 2.
               On December 3, 2020, the magistrate judge instructed pe-
           titioner to either pay the $5 filing fee or apply to proceed in
           forma pauperis. Doc. 3. Petitioner failed to do so. On January
           22, 2021, the magistrate judge entered a report recommending
           that petitioner’s petition be dismissed without prejudice for
           want of prosecution and failure to obey an order. Doc. 5. No
           objections were filed.
              When no party objects to the magistrate judge’s report and
           recommendation, the court reviews it only for clear error. See
           Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
           Cir. 1996). Having reviewed the magistrate judge’s report,
           and being satisfied that it contains no clear error, the court ac-
           cepts its findings and recommendation. The petition is dis-
           missed without prejudice for failure to prosecute and for fail-
           ure to comply with a court order.
Case 6:20-cv-00612-JCB-JDL Document 6 Filed 03/04/21 Page 2 of 2 PageID #: 22




                               So ordered by the court on March 4, 2021.



                                          J. C AMPBELL B ARKER
                                        United States District Judge




                                     -2-
